[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Dunn v. Franklin Cty. Court of Common Pleas, Slip Opinion No. 2016-Ohio-2915.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2016-OHIO-2915
    THE STATE EX REL. DUNN, APPELLANT, v. FRANKLIN COUNTY COURT OF
                          COMMON PLEAS, APPELLEE, ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as State ex rel. Dunn v. Franklin Cty. Court of Common Pleas,
                          Slip Opinion No. 2016-Ohio-2915.]
Prohibition—Court of appeals erred in dismissing “procedendo action” as moot
        because complaint actually requested writ of prohibition—Court of
        appeals’ dismissal reversed and cause remanded.
     (No. 2015-0889—Submitted February 9, 2016—Decided May 12, 2016.)
      APPEAL from the Court of Appeals for Franklin County, No. 14AP-819.
                                 _____________________
        Per Curiam.
        {¶ 1} Appellant, Catherine P. Dunn, appeals from the judgment of the Tenth
District Court of Appeals dismissing her complaint seeking a writ of prohibition
based on a challenge to the jurisdiction of the Franklin County Court of Common
Pleas in a replevin case that she had voluntarily dismissed. Because the court of
                             SUPREME COURT OF OHIO




appeals erroneously dismissed the case as a moot action in procedendo, we reverse
and remand.
       {¶ 2} On May 23, 2013, Dunn filed an ex parte action for replevin in the
Franklin County Court of Common Pleas. On June 13, 2013, having secured the
subject property, Dunn voluntarily dismissed the replevin case before any other
party had made an appearance. On June 14 and 19, the parents of Dunn’s estranged
husband filed two requests for oral hearings and six other motions in the dismissed
replevin case.
       {¶ 3} On October 16, 2014, Dunn filed a complaint for a writ of prohibition
in the Tenth District to prevent Judge Timothy Horton and Magistrate Mark
Petrucci from taking any action in the dismissed replevin case. Dunn argued that
as the case has been dismissed, any jurisdiction the judge or magistrate might have
had is terminated. The judge and magistrate argued that they cannot be prevented
from ruling on all outstanding motions.
       {¶ 4} However, rather than engage in an analysis of the jurisdiction of the
court of common pleas and whether a writ of prohibition was appropriate, the court
of appeals issued a short journal entry concluding that “this procedendo action is
moot” and dismissed the action. (Emphasis added.)
       {¶ 5} Nothing in any of the pleadings below indicates that Dunn’s
complaint was intended to be a request for a writ of procedendo rather than one for
a writ of prohibition. The court of appeals never indicated an intent to convert the
case to one in procedendo rather than one in prohibition, nor did it explain its action
in dismissing the case.
       {¶ 6} Thus, the court of appeals erred, most likely because of a
typographical error or other clerical mistake.          We therefore remand with
instructions that the court of appeals consider the arguments of the parties and
conduct an analysis to determine whether a writ of prohibition should be issued.
                                                                   Judgment reversed




                                          2
                               January Term, 2016




                                                        and cause remanded.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              _________________
       M. David Burton, for appellant.
       Ronald O’Brien, Franklin County Prosecuting Attorney, and Jeffrey C.
Rogers, Assistant Prosecuting Attorney, for appellee.
                              _________________




                                         3